Citation Nr: 1431898	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or schizophrenia.  

2.  Whether the reduction in the evaluation for depressive disorder from 50 percent to 30 percent for the period from January 1, 2013, to May 7, 2013, was proper.  

3.  Whether the reduction in the evaluation for bilateral flat feet with Achilles tendonitis from 50 percent to 10 percent effective January 1, 2013, was proper.  

4.  Whether the reduction in the evaluation for chondromalacia patella with medial meniscal tear of the right knee from 10 percent to noncompensable from January 1, 2013, to September 9, 2013, was proper.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

The Veteran has, in separate rating decisions, been denied service connection for schizophrenia and anxiety.  As both claimed disorders are psychiatric in nature, and the record contains multiple psychiatric diagnoses, her pending appeals for these disorders have been merged into a single issue consisting of entitlement to service connection for a psychiatric disorder, to include anxiety and/or schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran also perfected an appeal of the April 2010 denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A TDIU was, however, granted pursuant to a December 2013 rating decision; as such, this issue is considered fully resolved by the Board.  If the Veteran wishes to contest the effective date granted for this award, a new notice of disagreement must be filed by her or her representative.  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of an anxiety disorder which results from a service-connected depressive disorder.  

2.  The preponderance of the evidence does not establish that there was improvement in the Veteran's service-connected depressive disorder for the period from January 1, 2013, to May 7, 2013.

3.  The preponderance of the evidence does not establish that there was improvement in the Veteran's service-connected bilateral flat feet with Achilles tendonitis for the period commencing January 1, 2013.

4.  The preponderance of the evidence does not establish that there was improvement in the Veteran's service-connected chondromalacia patella with medial meniscal tear of the right knee for the period from January 1, 2013, to September 9, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, diagnosed as an anxiety disorder, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  

2.  The criteria to reduce the Veteran's disability evaluation for service-connected depressive disorder from 50 percent to 30 percent for the period from January 1, 2013, to May 7, 2013, have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.59, 4.130, Diagnostic Code 9434 (2013).  

3.  The criteria to reduce the Veteran's disability evaluation for service-connected bilateral flat feet with Achilles tendonitis from 50 percent to 10 percent effective January 1, 2013, have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5276.  (2013).  

4.  The criteria to reduce the Veteran's disability evaluation for service-connected chondromalacia patella of the right knee from 10 percent to noncompensable for the period from January 1, 2013, to September 9, 2013,  have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.59, 4.71a, Diagnostic Codes 5256-63.  (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decisions by the Board (grant of service connection for a psychiatric disorder and restoration of ratings reductions), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

II.  Service Connection

The Veteran seeks service connection for a psychiatric disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran has already been granted service connection for a depressive disorder.  In a March 2012 statement received from a VA social worker who has treated the Veteran for depression, the Veteran's anxiety is related to her depressive disorder.  While other evidence to the contrary suggests at least part of the Veteran's other psychiatric symptomatology and diagnoses are unrelated to her diagnosis of depressive disorder, the Board finds the evidence to be in relative equipoise; in such situations, the benefit of the doubt is to be afforded the claimant.  See 38 U.S.C.A. § 5107.  Thus, service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, is granted.  

III.  Reductions

In general, disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, 38 C.F.R. § 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  In this case, proper notice was furnished to the Veteran in July 2012, and the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 regarding the reduction of the rating in question.

Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected disorders was justified by the evidence.  Specific legal standards govern this question.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  

In this case, however, the disability ratings in question were not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  

a. Depressive Disorder

The Veteran has appealed a reduction in the disability rating for her depressive disorder from 50 percent to 30 percent for the period from January 1, 2013 to May 7, 2013.  Effective May 7, 2013, the Veteran was awarded a 70 percent disability rating for her depressive disorder; thus, only the period from January 1, 2013, to May 7, 2013 is before the Board.  

Depressive disorder is rated under Diagnostic Code 9434 and utilizes the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.

The RO's reduction of the Veteran's disability rating for her depressive disorder was based in primary part on a May 2012 VA psychiatric examination.  The examiner noted the Veteran had diagnoses of both depressive disorder, for which she had been awarded service connection, and schizophrenia, for which service connection had not been awarded.  Within the examination report, the examiner attempted to parse out the symptoms of the Veteran's service-connected and nonservice-connected psychiatric disorders.  

When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In the present case, the RO noted that the May 2012 examiner described the Veteran's depressive disorder symptoms as "mostly mild".  These were generally overshadowed by her schizophrenia symptomatology, which rendered her unemployable, according to the examiner.  The Board finds however, that the RO failed to adequately weigh the remainder of the May 2012 examination report, or the additional clinical evidence of record.  The examination report noted that while the Veteran's depressive symptoms were generally mild, she nonetheless experienced several "moderate to severe" episodes of depression per year, during which she struggled to get out of bed and experienced a lack of motivation and a lack of enjoyment of formerly-pleasurable activities.  Furthermore, the examiner opined that although the Veteran's depressive disorder and schizophrenia represented distinct diagnoses and symptomatology, "as symptoms of one disorder increase, symptoms related to the other diagnosis may be temporarily exacerbated."  Thus, the Veteran's depressive disorder and schizophrenia were intertwined to some degree, with worsening of one resulting in worsening of the other, and vice versa.  

Moreover, the Board observes that on VA examination one year later, in May 2013, the Veteran exhibited a depressed mood, flattened affect, anxiety, suspiciousness, disturbances in mood and motivation, and a difficulty in both social and occupational settings.  While the May 2013 examiner noted the Veteran's multiple psychiatric diagnoses, the examiner also observed that the Veteran's schizophrenia and depressive disorder exacerbated each other, and it was "not possible to differentiate what portion of each symptom is attributable to each diagnosis."  While this evidence is post-reduction evidence, it may be considered in determining if the Veteran did in fact demonstrate actual improvement.  See Dofflemeyer, 2 Vet. App. at 277.  

Based on the above, the Board does not find that the preponderance of the evidence established that an actual change in the disability occurred.  See Faust v. West, 13 Vet. App. 342 (2000).  Thus, the reduction of the rating for the service-connected depressive disorder from 50 percent to 30 percent was not proper, and a 50 percent rating is restored effective January 1, 2013.  

b.  Bilateral Flat Feet with Achilles Tendonitis

The Veteran has appealed a reduction in the disability rating for her bilateral flat feet with Achilles tendonitis from 50 percent to 10 percent effective January 1, 2013.  

Bilateral pes planus (flat feet) with plantar fasciitis are rated under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated as 10 percent disabling.  A 30 percent evaluation is assigned for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

The Veteran's 50 percent evaluation for bilateral pes planus was awarded based on a February 2010 VA medical examination during which she reported chronic pain of the feet at 7 out of 10.  She reported using both corrective shoes and occasionally a cane to aid ambulation.  With use, including prolonged standing or walking, her bilateral foot pain increased.  A history of a failed hallux valgus repair of the right foot was noted.  On objective examination, she reported some tenderness to palpation of the soles of the feet.  Some decrease in the foot arch was present bilaterally with weight-bearing.  Prior X-rays confirmed early degenerative changes in the metatarsophalangeal joints bilaterally.  Based on this examination, the Veteran was awarded a 50 percent disability rating.  

Upon another VA examination in March 2012, the RO proposed to reduce the Veteran's rating.  The Board finds however that there was no material change in the severity of her disability to warrant the reduction of the 50 percent rating from January 1, 2013.  This is because the March 2012 VA examination did not reflect an actual change in the severity in the Veteran's disability.  This examination report continued to show symptomatology similar to that reported in February 2010, including bilateral pes planus with plantar fasciitis resulting in flare-ups of pain reported with prolonged standing and walking.  The Veteran continued to have a minimal valgus deformity present in the bilateral feet with no callosities evident.  These findings are substantially the same as findings from the previous February 2010 VA examination upon which the Veteran's 50 percent rating was based.  

Moreover, within the VA clinical treatment records, the Veteran continued to report increased bilateral foot pain, worsening with use.  In March 2012, the Veteran reported chronic foot pain rated as 8 out of 10 bilaterally.  The Veteran's description of the severity of her bilateral foot disability and her functional limitations have not substantially changed since her February 2010 VA examination.  Overall, the Board finds that the March 2012 VA examination fails to reflect actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 415, 420 (2013).  

Resolving doubt in favor of the Veteran, the January 1, 2013 reduction was not proper, and a 50 percent rating is restored effective that date.   

c. Chondromalacia Patella of the Right Knee

The Veteran has appealed a reduction in the disability rating for her chondromalacia patella with meniscal tear of the right knee from 10 percent to noncompensable effective January 1, 2013.  Effective September 9, 2013, she was again awarded a 10 percent evaluation for her right knee disorder; thus, only the period between January 1 and September 9, 2013 is on appeal.  

In reducing the Veteran's rating, the RO relied in part on a March 2012 VA examination which found the Veteran had full range of motion in the knee, and no additional limitation of motion with repetitive motion.  As noted above, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  See Dofflemeyer, 2 Vet. App. at 277.  In the present case, while the March 2012 examination did indeed reflect full range of motion and no loss of motion with repetitive use, it also noted that the Veteran continued to report flare-ups of right knee pain with extended use.  During such flare-ups, the Veteran reported some loss of function.  Moreover, the March 2012 examination confirmed prior diagnoses of a tear in the meniscus (semilunar cartilage) of the right knee.  In light of both the clinical evidence of a meniscal tear and the Veteran's own reports of flare-ups of right knee pain sufficient to result in functional limitation, the Board finds that the preponderance of the evidence was not in support of a reduction in the Veteran's disability rating for her chondromalacia patella of the right knee.  Thus, the reduction of the rating for the service-connected right knee disorder from 10 percent to noncompensable was not proper, and a 10 percent rating is restored effective January 1, 2013.  


ORDER

Service connection for anxiety disorder is granted.  

Restoration of a 50 percent rating for the service-connected depressive disorder effective January 1, 2013, is granted.  

Restoration of a 50 percent rating for the service-connected bilateral flat feet with Achilles tendonitis effective January 1, 2013, is granted.  

Restoration of a 10 percent rating for the service-connected chondromalacia patella of the right knee effective January 1, 2013, is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


